DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 17-19, and 21-26 are pending.
Claim 27 is added by Examiner’s Amendment.
Claims 1, 3, 17-19 and 21-27 are allowed. 

Response to Amendment/Arguments
The Amendment filed 2/16/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant's arguments have been considered and are addressed below.

Objection to the Specification
The objection of the specification for containing new matter has been overcome by the amendments deleting said matter. The objection has been withdrawn. 

Objection to the Claims
The objection of claim 13 for informalities has been overcome by cancelling the claim.  The objection has been withdrawn. 

35 USC § 102 Rejection
The rejection of claims 1, 3, 13, 17 and 21 for being anticipated by Registry No. 


Rejoinder
Claims 1, 3, 17, 19 and 21-24 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18, 25 and 26 (Group II), directed to a method of using the compound of Group I, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiazhong Luo on 3/12/2021. The amendments are as follows: 

	Claim 25, REPLACE “the prophylaxis of therapy of” WITH “treating”

Claim 27 (New). The method according to claim 18, wherein said use is for prophylaxis of an inner ear hearing loss.

Allowable Subject Matter
Claims 1, 3, 17-19 and 21-27 are are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626